Exhibit 10.14

Wright Medical Group N.V.

and

Mr. David H. Mowry

 

 

SERVICE AGREEMENT

 

 

 

LOGO [g53310g62s34.jpg]



--------------------------------------------------------------------------------

THIS SERVICE AGREEMENT (this “Agreement”) is made effective as of October 1,
2015.

THE UNDERSIGNED:

 

(1) WRIGHT MEDICAL GROUP N.V., a public limited company (naamloze vennootschap)
incorporated under the laws of the Netherlands, with its registered office in
Amsterdam and its principal place of business at Prins Bernhardplein 200,
1097JB, Amsterdam, the Netherlands (the “Parent Corporation”); and

 

(2) MR. DAVID H. MOWRY, an individual resident of the United States of America
(the “Executive”).

The parties to this Agreement are hereinafter collectively referred to as the
“Parties”.

RECITALS:

 

(i) The Executive is employed by Wright Medical Group, Inc., a Delaware
corporation and indirect, wholly-owned subsidiary of the Parent Corporation (the
“Company”), or a subsidiary of the Company, on an “at-will basis” under the laws
of the State of Tennessee, United States of America.

 

(ii) In order to formalize the separation arrangement for the Executive in the
event of a separation of employment, the Company and the Executive have entered
into a separation pay agreement (the “Separation Pay Agreement”).

 

(iii) Effective as of the effective time of that certain merger of Trooper
Merger Sub Inc. (“Merger Sub”) with and into Wright Medical Group, Inc.
(“Wright”), pursuant to which Wright has merged with and into Merger Sub, with
Wright surviving as an indirect, wholly-owned subsidiary of the Parent
Corporation (the “Merger”), the Executive has been appointed by the general
meeting of shareholders of the Parent Corporation as an Executive Director of
the Board of Directors (the “Board”) of the Parent Corporation to serve until
the next annual general meeting of shareholders of the Parent Corporation or
until his earlier death, resignation or removal (the “Appointment”).

 

(iv) This Agreement deals with certain Dutch law matters relating to the
Executive’s role as Executive Director of the Board of the Parent Corporation.

 

(v) For the avoidance of doubt, this Agreement shall not detract from the
Separation Pay Agreement, which shall remain in full force and effect.

 

(vi) The Parties have expressed their wish to enter into this Agreement, in
which the Parties wish to arrange and confirm the conditions agreed between them
on which the Executive shall perform his duties as Executive Officer of the
Parent Corporation following the Appointment.



--------------------------------------------------------------------------------

THE PARTIES THEREFORE AGREE AS FOLLOWS:

 

1. INTERPRETATION

Unless otherwise specified, capitalised terms not defined in this Agreement
shall have the meaning ascribed to them in the Separation Pay Agreement.

 

2. DURATION AND TERMINATION OF THIS AGREEMENT

This Agreement shall be effective as of the effective time of the Merger and
shall continue in effect until the Executive is no longer Executive Director of
the Parent Corporation or until the Parties agree to terminate this Agreement in
writing.

 

3. POSITION

 

3.1. The Executive will have the position of Executive Director of the Board of
the Parent Corporation.

 

3.2. The Executive shall perform his tasks in accordance with all applicable
laws, this Agreement, the Parent Corporation’s articles of association, the
Parent Corporation’s core values and any Board rules as introduced or amended
from time to time, as well as general instructions of the general meeting of
shareholders.

 

3.3. The Executive will be fully committed to the Parent Corporation and its
Affiliates and will use his best capacities solely for the benefit of the Parent
Corporation and its Affiliates.

 

4. CONSIDERATION FOR EXECUTIVE DIRECTOR SERVICES

For services rendered under this Agreement, the Parent Corporation shall pay a
remuneration as determined by the Board in its reasonable discretion in
consideration for the Executive’s service as an Executive Director of the Parent
Corporation, which remuneration shall initially be USD $28,600 per year. This
consideration may be paid initially by the Parent Corporation in Euros, but
shall be converted immediately to US Dollars when paid to the Executive.

 

5. TAXES AND SOCIAL SECURITY CONTRIBUTIONS

All payments made to the Executive pursuant to this Agreement shall be made
after deduction of applicable withholdings for taxes and social security
contributions (if any).

 

6. ANCILLARY ACTIVITIES

During the term of this Agreement, the Executive shall not perform any
activities for any party other than the Parent Corporation and its Affiliates,
except to the extent that such activities are approved in writing by the Board
beforehand.

 

7. CONFIDENTIALITY, NON-COMPETITION, NON-SOLICITATION AND INTELLECTUAL PROPERTY
RIGHTS

The provisions of the Confidentiality, Non-Competition, Non-Solicitation and
Intellectual Property Rights Agreement attached to the Separation Pay Agreement
as Exhibit A thereto shall apply mutatis mutandis to this Agreement.

 

(2)



--------------------------------------------------------------------------------

8. INSURANCE AND INDEMNIFICATION

At all times during the Executive’s Appointment and thereafter, the Parent
Corporation shall provide the Executive with indemnification and director and
officer liability insurance insuring the Executive against events which occur or
have occurred while the Executive was a director or executive officer of the
Parent Corporation, on terms and conditions that are at least as favorable to
the Executive as those then provided to any other current or former director or
executive officer of the Parent Corporation or any of its Affiliates. In
addition, the Parent Corporation acknowledges that it has previously entered
into an Indemnification Agreement with the Executive. The provisions of the
Indemnification Agreement shall apply mutatis mutandis to this Agreement.

 

9. DATA PROTECTION

The Executive approves of the Parent Corporation processing his personal data in
connection with this Agreement. This processing may include the sharing of such
data with the Parent Corporation’s Affiliates.

 

10. MISCELLANEOUS

 

10.1. This Agreement constitutes an assignment agreement (overeenkomst van
opdracht), as referred to in sections 7:400 et seq. Dutch Civil Code and does
not constitute (and the Parties do not intend to conclude) an employment
agreement (arbeidsovereenkomst).

 

10.2. Amendments to this Agreement will only be valid if these amendments are
agreed by the Parties in writing.

 

10.3. If one or more clauses of this Agreement or parts thereof would be invalid
or not binding, the other clauses (or parts thereof) of this Agreement shall
continue to be effective. If necessary, the Parties will amend this Agreement so
that the invalid or void clauses will be replaced with valid clauses which are
as similar as possible to the current clauses. Such amended clauses will differ
from the original clause to the least extent possible.

 

10.4. This Agreement and the agreements and documents referred to in it
constitute the entire agreement and supersede and replace all prior
negotiations, agreements, arrangements or understandings (whether implied or
expressed, orally or in writing) between the parties relating to its subject
matter, all of which are hereby treated as terminated by mutual consent.

 

11. GOVERNING LAW AND JURISDICTION

 

11.1. This Agreement shall be governed by the laws of the Netherlands.

 

11.2. The competent court in Amsterdam, the Netherlands shall have exclusive
jurisdiction to settle any dispute in connection with this Agreement without
prejudice to the right of appeal, including an appeal to the Supreme Court.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

(3)



--------------------------------------------------------------------------------

THUS AGREED AND SIGNED ON THE DATE FIRST WRITTEN ABOVE,

 

WRIGHT MEDICAL GROUP N.V.     THE EXECUTIVE

/s/ Robert J. Palmisano

   

/s/ David H. Mowry

SIGNATURE:     SIGNATURE: Name: Robert J. Palmisano     Name: David H. Mowry
Title: President and Chief Executive Officer    

 

(4)